IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Constance Worley and                :
Leonard Worley, H/W,                :
                       Appellants   :   No. 2111 C.D. 2016
                                    :
           v.                       :
                                    :
County of Delaware and Michael Gura :


PER CURIAM


                               ORDER


           AND NOW, this 1st day of February, 2018, it is ordered that the

above-captioned opinion filed on November 28, 2017, shall be designated

OPINION, rather than MEMORANDUM OPINION, and it shall be reported.